Notice of Pre-AIA ; AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-24 has been presented having a filing date of February 11, 2020.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11 February 2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show “returning to idle state from an abort state” and “SentIntentReservation to Maneuver mode” as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing.
The drawings are objected to because :
“SentIntent” in Fig. 10 is “SendIntent” in the disclosure
“SentReservation” in Fig. 10 & 11 is “SendReservation” in the disclosure
“SentACK” in Fig. 11 is “SendACK” in the disclosure
“SentNACK” in Fig. 11, “SendNACK” in the disclosure
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required 

Specification
The use of the terms JAVA, PERL, PYTHON, and JAVASCRIPT which are trade names or marks used in commerce, have been noted in this application. The terms should be accompanied by the generic terminology; furthermore the terms should be capitalized wherever they appear or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the terms.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8-12, 16-20, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Rech et al. (US Patent Publication Number US 2019/0098471) further in view of Saito et al. (US 2020/0410851), further referred to as “Rech” and “Saito”, respectively.
Regarding claim 1, Rech teaches A vehicle for performing traffic maneuvers, comprising: one or more controllers programmed to broadcast, from the vehicle to one or more recipient vehicles, a lane change intent message, (see at least Rech Para 69: "A direct vehicle-to-vehicle communication for providing 150 the driving intention message can be carried out, for example, via a vehicle-to-vehicle interface, such as the vehicle-to-vehicle interface 18 of the device 10.The provision 150 of the driving intention message can take place, for example, via a shared  communication channel (shared channel, 
However, Saito teaches in the same field of coordinating traffic maneuvers responsive to one of the recipient vehicles returning a response message indicating conflict with use of the road resource, (see at least Saito Para 239: "If an oncoming vehicle side point for allowing vehicles to pass by each other has been filled (1545: YES), then in operation 1550, negotiation is performed between the focus vehicle 520a and the first oncoming vehicle 530a outside of the trafficable area.") and perform a conflict resolution procedure between the main traffic participant vehicle and the conflicted recipient vehicle, the conflict resolution procedure using a pre- agreed identical conflict resolution algorithm executed on each of the main traffic participant vehicle and the conflicted recipient vehicle to each make a same distributed decision whether to proceed with the maneuver (see at least Saito Para 242: "if the negotiation is not completed, then the negotiating vehicles 520c, 530c 

Regarding claim 2, the combination of Rech and Saito remains as applied to claim 1. Saito further teaches the lane change intent message includes urgency information with respect to the main traffic participant vehicle (see at least Saito Para 270: "the controller broadcasts negotiation information indicative of a vehicle ID of the focus vehicle, a prioritized condition, and a trafficable area, to succeeding vehicles and oncoming vehicles,"), the response message indicating conflict with use of the road resource includes urgency information with respect to the conflicted recipient vehicle (see at least Saito Para 270: "controller selects the stopping of the focus vehicle or the proceeding of the focus vehicle based on the prioritized condition included in the negotiation information."), and the conflict resolution algorithm accounts for the urgency information to determine relative need of the main traffic participant vehicle and the conflicted recipient vehicle to perform the maneuver (see at least Saito Para 270: "controller 

Regarding claim 3, the combination of Rech and Saito remains as applied to claim 1. Rech further teaches the response message includes parameters of intended movement of the one of the recipient vehicles (see at least Rech Para 138: "Vehicle C 4006 obtains an acknowledgment by the driver (or makes the decision autonomously) and provides a message about acceptance to B, which indicates to B 4004, that C 4006 will execute a double lane change and make way"), and the one or more controllers are further programmed to use, as inputs to make the distributed decision whether to proceed with the maneuver, the parameters of the maneuver to be performed by the main traffic participant vehicle and the parameters of the intended movement of the one of the recipient vehicles. (see at least Rech Para 141: "A 4002 maintains its driving vector. B 4004 overtakes A 4002 and has coordinated this with C 4006. C 4006 overtakes also, but in doing so takes B 4004 into consideration. B4.")

Regarding claim 4, the combination of Rech and Saito remains as applied to claim 1. Saito further teaches wherein the one or more controllers are further programmed to: responsive to receipt of the response message indicating conflict with use of the road resource, send a conflict confirmation message including inputs to be used by the conflict resolution algorithm (see at least Saito Para 199: "The vehicles 520, 530 may utilize negotiation information in the course of the negotiation. This negotiation information may include: 1) a vehicle ID, …2) target obstructed area (location) 507 information, … 3) negotiation status (N-xxx); and 4) trafficable area state,…"), responsive to the conflict resolution algorithm deciding in favor of the main traffic participant vehicle, receive, from the conflicted recipient vehicle a reservation message confirming that the main traffic participant vehicle is to utilize the road resource required for performance of the maneuver (see at least Saito Para 202: "For example, the target vehicle 520 may now have a status of stop/N-undefined, and the oncoming vehicle 530 may have a status of go/N-undefined."), and responsive to the conflict resolution algorithm deciding in favor of the conflicted recipient vehicle, receive, from the conflicted recipient vehicle, a reservation message confirming that the main traffic participant vehicle is not to utilize the road 

Regarding claim 8, the combination of Rech and Saito remains as applied to claim 1. Rech further teaches broadcast, from the vehicle to one or more recipient vehicles, an urgent lane change intent message, (see at least Rech Para 69: "The provision 150 of the driving intention message can take place, for example, via a shared  communication channel (shared channel, broadcast channel)."), the lane change intent message indicating parameters of a maneuver to be performed by the vehicle operating as a main traffic participant vehicle (see at least Rech Para 71: "send a request driving intention message with a filled request container and driving maneuver 

Regarding claim 9, Rech teaches a vehicle for performing traffic maneuvers, comprising: one or more controllers programmed to receive, from a main traffic participant vehicle as a recipient vehicle, a lane change intent message (see at least Rech Para 69: "A direct vehicle-to-vehicle communication for providing 150 the driving intention message can be carried out, for example, via a vehicle-to-vehicle interface, such as the vehicle-to-vehicle interface 18 of the device 10.The provision 150 of the driving intention message can take place, for example, via a shared  communication channel (shared 
However, Saito teaches responsive to the road resource being required by the recipient vehicle, perform a conflict resolution procedure between the main traffic participant vehicle and the conflicted recipient vehicle (see at least Saito Para 239: "If an oncoming vehicle side point for allowing vehicles to pass by each other has been filled (1545: YES), then in operation 1550, negotiation is performed between the focus vehicle 520a and the first oncoming vehicle 530a outside of the trafficable area."), the conflict resolution procedure using a 

Regarding claim 10, the combination of Rech and Saito remains as applied to claim 9.  Saito further teaches wherein the lane change intent message includes urgency information with respect to the main traffic participant vehicle (see at least Saito Para 270: "the controller broadcasts negotiation information indicative of a vehicle ID of the focus vehicle, a prioritized condition, and a trafficable area, to succeeding vehicles and oncoming vehicles,"), the conflicted recipient 

Regarding claim 11, the combination of Rech and Saito remains as applied to claim 9. Rech further teaches send a response message including parameters of intended movement of the recipient vehicle (see at least Rech Para 138: "Vehicle C 4006 obtains an acknowledgment by the driver (or makes the decision autonomously) and provides a message about acceptance to B, which indicates to B 4004, that C 4006 will execute a 

Regarding claim 12, the combination of Rech and Saito remains as applied to claim 9. Saito further teaches receive a conflict confirmation message including inputs to be used by the conflict resolution algorithm responsive to sending a response message indicating conflict with use of the road resource (see at least Saito Para 199: "The vehicles 520, 530 may utilize negotiation information in the course of the negotiation. This negotiation information may include: 1) a vehicle ID, …2) target obstructed area (location) 507 information, …3) negotiation status (N-xxx); and 4) trafficable area state,…"), responsive to the conflict resolution algorithm deciding in favor of the main traffic participant vehicle, send, to the main traffic participant vehicle, a reservation message confirming that the main traffic participant vehicle is to utilize the road resource required for performance of the maneuver;  (see at least Saito 

Regarding claim 16, the combination of Rech and Saito remains as applied to claim 9. Rech further teaches wherein the one or more controllers are further programmed to: receive a broadcast, from the main traffic participant vehicle, of an 

Regarding claim 17, Rech teaches a method for performing traffic maneuvers, comprising: broadcasting, from a vehicle to one or more recipient vehicles, a lane change intent message, (see at least Rech Para 69: "The provision 150 of the driving intention message can take place, for example, via a shared  
However, Saito teaches in the same field of endeavor responsive to one of the recipient vehicles returning a response message indicating conflict with use of the road resource required for performance of the maneuver, performing a conflict resolution procedure between the main traffic participant vehicle and the conflicted recipient vehicle (see at least Saito Para 239: "If an oncoming vehicle side point for allowing vehicles to pass by each other has been filled (1545: YES), then in operation 1550, negotiation is performed between the focus vehicle 520a and the first oncoming vehicle 530a outside of the trafficable area.") and the conflict resolution procedure using a pre-agreed identical conflict resolution algorithm executed on each of the main traffic participant vehicle and the conflicted recipient vehicle to each make a same distributed decision whether to proceed with the maneuver (see at least Saito Para 

Regarding claim 18, the combination of Rech and Saito remains as applied to claim 17. Saito further teaches wherein the lane change intent message includes urgency information with respect to the main traffic participant vehicle (see at least Saito Para 270: "the controller broadcasts negotiation information indicative of a vehicle ID of the focus vehicle, a prioritized condition, and a trafficable area, to succeeding vehicles and oncoming vehicles,"), the response message indicating conflict with use of the road resource includes urgency information with respect to the conflicted recipient vehicle (see at least Saito Para 270: "controller selects the stopping of the focus vehicle or the proceeding of the focus vehicle based on the prioritized condition included in the negotiation information."), and the conflict resolution algorithm accounts for the urgency information to determine relative need of the main traffic participant vehicle and the 

Regarding claim 19, the combination of Rech and Saito remains as applied to claim 17. Rech further teaches wherein the response message includes parameters of intended movement of the one of the recipient vehicles (see at least Rech Para 138: "Vehicle C 4006 obtains an acknowledgment by the driver (or makes the decision autonomously) and provides a message about acceptance to B, which indicates to B 4004, that C 4006 will execute a double lane change and make way"), and further comprising using, as inputs to make the distributed decision whether to proceed with the maneuver, the parameters of the maneuver to be performed by the main traffic participant vehicle and the parameters of intended movement of the one of the recipient vehicles (see at least Rech Para 141: "A 4002 maintains its driving vector. B 4004 overtakes A 4002 and has 

Regarding claim 20, the combination of Rech and Saito remains as applied to claim 17. Saito further teaches responsive to receipt of the response message indicating conflict with use of the road resource, sending a conflict confirmation message including inputs to be used by the conflict resolution algorithm (see at least Saito Para 199: "The vehicles 520, 530 may utilize negotiation information in the course of the negotiation. This negotiation information may include: 1) a vehicle ID, …2) target obstructed area (location) 507 information, … 3) negotiation status (N-xxx); and 4) trafficable area state,…"), responsive to the conflict resolution algorithm deciding in favor of the main traffic participant vehicle, receiving, from the conflicted recipient vehicle a reservation message confirming that the main traffic participant vehicle is to utilize the road resource required for performance of the maneuver (see at least Saito Para 202: "For example, the target vehicle 520 may now have a status of stop/N-undefined, and the oncoming vehicle 530 may have a status of go/N-undefined."), and responsive to the conflict resolution algorithm deciding in favor of the conflicted recipient vehicle, receiving, from the conflicted recipient vehicle, a reservation message confirming that the 

Regarding claim 24, the combination of Rech and Saito remains as applied to claim 17. Rech further teaches broadcasting, from the vehicle to one or more recipient vehicles, an urgent lane change intent message (see at least Rech Para 69: "The provision 150 of the driving intention message can take place, for example, via a shared  communication channel (shared channel, broadcast channel)."), the lane change intent message indicating parameters of a maneuver to be performed by the vehicle operating as a main traffic participant vehicle (see at least Rech Para 71: "send a request driving .

Claims 5, 6, 13, 14, 21, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Rech further in view of Saito further in view of Fuchs et al (US Publication Number 2021/0031800), further referred to as “Fuchs”.

Regarding claim 5, the combination of Rech and Saito remains as applied to claim 1. The combination of Rech and Saito does not explicitly teach wherein the one or more controllers are further programmed to: responsive to receipt of the response 
Re
Regarding claim 6, the combination of Rech and Saito remains as applied to claim 1. The combination of Rech and Saito does not explicitly teach wherein the one or more controllers are further programmed to: responsive to receipt of the response message, the response message indicating conflict with use of the road resource and including a plurality of pathways to use as options for performance of the maneuver, send a conflict confirmation message to the conflicted recipient vehicle indicating which one of the plurality of pathways is to be used by the main traffic participant vehicle to perform the maneuver, or receive, from the conflicted recipient vehicle, a reservation message confirming which one of the plurality of pathways is to be used by the main traffic participant vehicle to perform the maneuver. However Fuchs teaches in a similar field of endeavor wherein the one or more controllers are further programmed to: responsive to receipt of the response message, the response message indicating conflict with use of the road resource and 

Regarding claim 13, the combination of Rech and Saito remains as applied to claim 9. The combination of Rech and Saito does not explicitly reach wherein the one or more controllers are further programmed to: responsive to sending, to the main traffic participant vehicle, a response message indicating conflict with use of the road resource, receive a conflict confirmation message from the main traffic participant vehicle 

Regarding claim 14, the combination of Rech and Saito remains as applied to claim 9. The combination of Rech and Saito does not explicitly teach responsive to sending, to the main traffic participant vehicle, a response message indicating conflict with use of the road resource and including a plurality of pathways to use as options for performance of the maneuver, receive a conflict confirmation message from the main traffic participant vehicle indicating which one of the plurality of pathways is to be used by the main traffic participant vehicle to perform the maneuver; and send, to the main traffic participant vehicle, a reservation message indicating which one of the plurality of pathways is to be used by the main traffic participant vehicle to perform the maneuver. However Fuchs teaches in a similar field of endeavor responsive to sending, to the main traffic participant vehicle, a response message 

Regarding claim 21, the combination of Rech and Saito remains as applied to claim 17. The combination of Rech and Saito does not explicitly teach responsive to receipt of the 

Regarding claim 22, the combination of Rech and Saito remains as applied to claim 17. The combination of Rech and Saito does not explicitly teach responsive to receiving the response message, the response message indicating conflict with use of the road resource and including a plurality of pathways to use as options for performance of the maneuver, send a conflict confirmation message to the conflicted recipient vehicle indicating which one of the plurality of pathways is to be used by the main traffic participant vehicle to perform the maneuver; or receiving, from the conflicted recipient vehicle, a reservation message confirming which one of the plurality of pathways is to be used by the main traffic participant vehicle to perform the maneuver. However Fuchs teaches in a similar field of endeavor responsive to receiving the response message, the response message indicating conflict with use of the road resource and including a plurality of pathways to use as options for performance of the maneuver, (see at least Fuchs Para 9: "Receiving a fellow data packet from the fellow vehicle, wherein the fellow data packet contains a fellow trajectory set 

Claims 7, 15, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Rech further in view of Saito further in view of Chaves et al (US Publication Number 2020/0202706) further referred to as “Chaves”.
Regarding claim 7, the combination of Rech and Saito remains as applied to claim 1. The combination of Rech and Saito 

Regarding claim 15, the combination of Rech and Saito remains as applied to claim 9. The combination of Rech and Saito does not explicitly disclose wherein the one or more controllers are further programmed to: identify, in the lane change intent message, a list of identifiers of the one or more recipient vehicles required to respond to approve the maneuver, the one or more recipient vehicles being determined according to vehicle 

Regarding claim 23, the combination of Rech and Saito remains as applied to claim 17. The combination of Rech and Saito does not explicitly disclose including, in the lane change intent message, a list of identifiers of the one or more recipient vehicles required to respond to approve the maneuver, the one or more recipient vehicles being determined according to vehicle location information received from the one or more recipient vehicles; or responsive to failing to receive response messages within a predefined timeout period from each of the one or more recipient vehicles in the list, aborting performance of the maneuver. However Chaves teaches in a similar field of endeavor including, in the lane change intent message, a list of identifiers of the one or more recipient vehicles required to respond to approve the maneuver (see at least Chaves Para 112: "In block 802, the processor may identify a tracked vehicle. For example, the processor may select a next tracked vehicle in a list of tracked vehicle currently perceived in the environment based on data from the sensor fusion and RWM management layer .

Claims 17, 18, 20, and 24  are rejected under 35 U.S.C. 103 as being unpatentable over Engel et al. (US Publication Number 2018/0322782),further referred to as “Engel”, further in view of Saito.

Regarding claim 17, Engel teaches a method for performing traffic maneuvers, comprising: broadcasting, from a vehicle to one or more recipient vehicles, a lane change intent message, (see at least Engel Para 82: "“Intentions such as lane change,  …can be transmitted to the road users by corresponding driving intention messages."), the lane change intent message indicating parameters of a maneuver to be performed by the vehicle operating as a main traffic participant vehicle ("see at least Engel Para 51-7: ""The triggering conditions can be based, for example, on the internal trigger variables. Trigger conditions can be, for example:...manual input (activation of an operator control element, for example, pushbutton keys on the steering wheel, flashing indicator light lever), viewing direction of the driver, voice input, gesture."), the maneuver requiring use of a road resource (see at least Engel Para 82: "Intentions such as lane change, cutting in, parking, leaving a parking space, allocation of road area for maneuvers"), receiving, from the one or more recipient vehicles, one or more respective response messages indicating approval or disapproval of performance of the maneuver (see at least Engel Para 84: "In the case of cooperative agreement between road users, functionally dependent confirmation messages (accept, acknowledge) could be exchanged."), responsive to the response messages all indicating approval of the maneuver, sending a 
However, Saito teaches in the same field of endeavor responsive to one of the recipient vehicles returning a response message indicating conflict with use of the road resource required for performance of the maneuver, performing a conflict resolution procedure between the main traffic participant vehicle and the conflicted recipient vehicle (see at least Saito Para 239: "If an oncoming vehicle side point for allowing vehicles to pass by each other has been filled (1545: YES), then 

Regarding claim 18, the combination of Engel and Saito remains as applied to claim 17. Saito further teaches wherein the lane change intent message includes urgency information with respect to the main traffic participant vehicle (see at least Saito Para 270: "the controller broadcasts negotiation information indicative of a vehicle ID of the focus vehicle, a prioritized condition, and a trafficable area, to succeeding vehicles and oncoming vehicles,"), the response message indicating conflict with use of the road resource includes 

Regarding claim 20, the combination of Engel and Saito remains as applied to claim 17. Saito further teaches responsive to receipt of the response message indicating conflict with use of the road resource, sending a conflict confirmation message including inputs to be used by the conflict resolution algorithm (see at least Saito Para 199: "The vehicles 520, 530 may utilize negotiation information in the course of the negotiation. This 

Regarding claim 24, the combination of Engel and Saito remains as applied to claim 17. Engel further teaches broadcasting, from the vehicle to one or more recipient vehicles, an urgent lane change intent message (see at least Engel Para 82: "“Intentions such as lane change,  …can be transmitted to the road users by corresponding driving intention messages."), the lane change intent message indicating parameters of a maneuver to be performed by the vehicle operating as a main traffic participant vehicle ("see at least Engel Para 51-7: ""The triggering conditions can be based, for example, on the internal trigger variables. Trigger conditions can be, for example:...manual input (activation of an operator control element, for example, pushbutton keys on the steering wheel, flashing indicator light lever), viewing direction of the driver, voice input, gesture."")", the maneuver requiring use of a road resource (see at least Engel Para 82: "Intentions such as lane change, cutting in, parking, leaving a parking space, allocation of road area for maneuvers"), and the lane change intent message further including a reservation of the road resource regardless of conflicts of the recipient vehicles (see .

Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Engel further in view of Saito further in view of Fuchs.
Regarding claim 21, the combination of Engel and Saito remains as applied to claim 17. The combination of Engel and Saito does not explicitly teach responsive to receipt of the response message indicating conflict with use of the road resource, sending a conflict confirmation message to the conflicted recipient vehicle including a plurality of pathways to use as options for performance of the maneuver, or receiving, from the conflicted recipient vehicle, a reservation message indicating which one of the plurality of pathways is to be used by the main traffic participant vehicle to perform the maneuver. However, Fuchs teaches in a similar field of endeavor responsive to receipt of the response message indicating conflict with use 

Regarding claim 22, the combination of Engel and Saito remains as applied to claim 17. The combination of Engel and Saito does not explicitly teach responsive to receiving the response message, the response message indicating conflict with 

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Engel further in view of Saito further in view of Chaves.
Regarding claim 23, the combination of Engel and Saito remains as applied to claim 17. The combination of Engel and Saito does not explicitly disclose including, in the lane change intent message, a list of identifiers of the one or more recipient vehicles required to respond to approve the maneuver, the one or more recipient vehicles being determined according to vehicle location information received from the one or more recipient vehicles; or responsive to failing to receive response messages within a predefined timeout period from each of the one or more recipient vehicles in the list, aborting performance of the maneuver. However Chaves teaches in a similar field of endeavor including, in the lane change intent message, a list of .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sakai (US Publication 2019/0064839) teaches a plan to modify vehicles trajectory plan based off V2V communication and sensor data.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER SWIDLER whose telephone number is (571)272-3913. The examiner can normally be reached Monday- Thursday 8 - 5 pm EST and Friday 8 - 12 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on (571)272-1206. The fax phone number for the 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/T.S./Examiner, Art Unit 3663                                                                                                                                                                                                        

/ANGELA Y ORTIZ/Supervisory Patent Examiner, Art Unit 3663